Citation Nr: 1211476	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.

2.  Entitlement to a disability rating in excess of 20 percent for service connected diabetes mellitus.

3.  Entitlement to a disability rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than May 20, 2008 for a grant of entitlement to service connection for loss of use of the bilateral lower extremities.  

5.  Entitlement to special monthly compensation based on the need for aid and attendance or loss of both feet under 38 U.S.C.A. § 1114(l) before May 20, 2008.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a December 2011 videoconference hearing, and a transcript of this hearing is of record.  

The issue of entitlement to special monthly compensation based on the need for aid and attendance comes to the Board on appeal from a March 2004 rating decision.  In October 2010, the RO granted entitlement to special monthly compensation based on loss of use of the bilateral lower extremities from May 20, 2008, the date entitlement to service connection for loss of use of the bilateral lower extremities became effective.  Therefore, after May 20, 2008, the issue of entitlement to special monthly compensation based on need for aid and attendance is considered moot.  

However, the issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) prior to that date is still on appeal.

Additionally, in March 2004, the RO denied a claim for "poor circulation."  The Veteran perfected an appeal of this issue, but in a July 2009 rating decision, the RO granted entitlement to service connection for venous insufficiency of the left and right lower extremities.  This was characterized as a full grant of the Veteran's claim and he has not disputed this determination.  Accordingly, this issue is not before the Board.  

The issues of entitlement to service connection for hypertension, entitlement to a disability rating in excess of 20 percent for service connected diabetes mellitus, and entitlement to an effective date earlier than May 20, 2008 for a grant of entitlement to service connection for loss of use of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected PTSD and depression result in total occupational and social impairment, due to such symptoms as, for example; persistent danger of hurting oneself or others; frequent inability to perform activities of daily living (including maintenance of minimal personal hygiene); persistent depression with vegetative symptoms, frequent intense flashbacks, severe irritability, reality distortions, and sleep disturbances.  

2.  The Veteran requires regular aid and attendance due to the inability of the Veteran to dress or undress himself, keep himself ordinarily clean and presentable, feed himself through the loss of coordination of upper extremities or through extreme weakness, or attend to the wants of nature, or an incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.
CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to special monthly compensation based on need for aid or attendance under 38 U.S.C.A. § 1114(l) prior to May 20, 2008 have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Acquired psychiatric disabilities, including PTSD, are rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2011).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Here, the Veteran was granted entitlement to service connection for PTSD in a March 2005 rating decision and assigned an initial 50 percent disability rating, effective April 2004.  In January 2008, the Veteran requested an increased disability rating, claiming that his service connected condition had worsened.  The RO denied the Veteran's claim, and he has perfected his appeal to the Board.

VA treatment records from December 2006 through the present reflect diagnoses of PTSD and major depressive disorder and note complaints of depression, sleep problems, irritability, crying spells, low energy, detachment, and daily distressing thoughts and dreams.  The Veteran described depression related to medical problems and family conflict.  GAF scores ranged from a low of 35 in March 2008 to a high of 48 in October 2010, consistent with serious functional impairment.  

In April 2008, the Veteran was afforded a VA psychiatric evaluation.  The Veteran continued to complain of anhedonia, emotional numbing, detachment, insomnia, poor concentration, extreme irritability, hypervigilance, exaggerated startle response, depression, hopelessness, and fatigue.  The Veteran reported that every time he is unable to do something because of his injuries, he is reminded of Vietnam.  He thinks about his experiences constantly, and becomes embroiled in vivid flashbacks of the sights, sounds, and smells of Vietnam.  He cannot sleep well, and when he does sleep, he has nightmares.  He is irritable and prone to misinterpret situations.

The Veteran reported that he is socially isolated and rarely interacts with others.  He has no close friends.  He loves and trusts his spouse, but is emotionally numb and irritable with her.  He is somewhat close to two of his three biological children, but has frequent, severe arguments with them.  He reported that last summer an argument with his son escalated and the police were called.  He gets along okay with all but one of his stepchildren.  He is capable of performing basic activities of daily living only with assistance and reminding.  For example, he often becomes so depressed his spouse must get him to bathe.  

He denied suicidal ideations, but noted that he "would not mind dying at any time."

On examination, the Veteran appeared alert and well oriented, with adequate hygiene.  There was no memory or cognitive impairment and the Veteran's range of affect was full, but he was tense, nervous, and irritable.  The examiner diagnosed the Veteran with PTSD and major depressive disorder secondary to his PTSD and service connected physical disabilities.  He assigned a GAF score of 35.  According to the examiner, the Veteran is unable to meet either family or work demands and responsibilities.  He opined that the Veteran is "totally and permanently disabled solely on the basis of his PTSD alone."  

At his December 2011 hearing, the Veteran testified that his psychiatric condition has worsened since the original grant of service connection.  

Based, on all the above evidence, the Board finds that entitlement to 100 percent disability rating for PTSD is warranted.  

The Veteran appears to have no social interaction with anyone besides his immediate family and his health care providers and what relationships he does have are fraught with conflict.  The Veteran has reported frequent, severe altercations with two of his children which in one instance escalated to the point that police were called.  He has described severe irritability, detachment, and isolation.  

Additionally, although the Veteran has not been found to have any cognitive impairment, he describes frequently having intensely vivid flashbacks where he believes he can see, hear, and smell Vietnam, and the VA examiner noted that the Veteran "distorts reality by misconceiving incoming stimuli through the filters of his Vietnam experience."  

The Veteran also suffers from persistent depression with vegetative symptoms and must be reminded and encouraged by his spouse to perform routine self care such as bathing.  The VA examiner opined that the Veteran's PTSD renders him totally disabled.  Accordingly, entitlement to a total disability rating for service connected PTSD is granted.  

Special Monthly Compensation

Special monthly compensation (SMC) is payable to a veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will be considered in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2011). 

The following criteria will be considered in determining whether the veteran is in need of the regular aid and attendance of another person: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  Id.  It is not required that all of the above enumerated disabling conditions are found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with the veteran's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Id; Turco v. Brown, 9 Vet. App. 222 (1996).

In October 2003, the Veteran requested an "award of special K allowance for disabilities over 100 percent," which the RO interpreted as a claim for special monthly compensation based on the need for regular aid and attendance or loss of use of both feet and denied in a March 2004 rating decision.  The Veteran has appealed.  

While an award of special monthly compensation based on the loss of use of the bilateral lower extremities effective May 20, 2008 effectively moots the Veteran's claim for special monthly compensation based on the need for aid and attendance after that date (one is a lesser include benefit of the other and the Veteran cannot receive both, with the Veteran receiving more compensation for his loss of use of the bilateral lower extremities, effective May 20, 2008), entitlement prior to May 2008 must still be addressed in the first instance.

At the time he filed his claim for aid and attendance, the Veteran was service connected for residuals of a fracture of the right fibula, with traumatic arthritis of the right knee; residuals of a fracture of the right femur, with traumatic arthritis of the right hip; residuals of a gunshot wound to the left thigh, status post ligation of the left femoral vein; residuals of a gunshot wound to the right scapula with retained foreign body; diabetes mellitus, type II; and a gunshot wound scar on the left thigh.  His combined schedular disability rating was 90 percent and a total disability rating based on individual unemployability had been in effect since 1970.  

During the course of the appeal, the Veteran was granted entitlement to service connection for left knee arthritis, effective April 2004; PTSD, effective April 2004; peripheral neuropathy of the bilateral upper and lower extremities, effective June 2004; arthritis of the left shoulder, effective June 2005; arthritis of the left elbow, effective June 2005, and arthritis of the left hand, effective June 2005.  

Entitlement to special monthly compensation for loss of use of the right lower extremity was granted in August 2003.  

At a July 2003 VA examination, the examiner noted that the Veteran was wearing a brace on his right leg from his thigh to his foot and had no ability to climb stairs, walk on flat surfaces for any length of time, or ambulate without crutches because of arthritis in the right knee and right hip.  The Veteran was also unable to drive or sit for any period of time.  He could not place his full weight on the right lower extremity.  He was described as being "essentially wheelchair or crutch bound."  

The Veteran also complained of pain in the left knee, but at a July 2004 VA examination, he was able to bear full weight on the left lower extremity.  His knee was stable and his range of motion was only slightly diminished, but there was some swelling and crepitus.  He was diagnosed with mild degenerative joint disease of the left knee.  

A VA examination in May 2005 noted that the Veteran complained of pain and numbness in the left upper extremity.  His left hand was swollen and stiff and he was unable to make a fist.  He was also unable to raise his left arm more than 20-30 degrees.  There was tenderness to palpation of the left shoulder and cervical spine and diminished sensation in both upper extremities.  The examiner described the Veteran as wheelchair bound and totally disabled.  

The evidence of record reflects that the Veteran's service connected disabilities have only increased in severity since the Veteran filed his claim, and any improvement in his conditions appears unlikely.  Accordingly, the Board finds that any further discussion of the Veteran's service connected disabilities is not warranted.  

It is clear from the evidence discussed above that at the time he filed his claim, the Veteran had lost the use of his right lower extremity and suffered from impairment to his other extremities, particularly his left upper extremity, due to service connected disabilities.

The Board finds that based on the above, the Veteran would be unable to safely dress or undress himself, keep himself ordinarily clean and presentable; feed himself, or attend to the wants of nature without the aid of another person.  He would also likely have difficulty taking his right leg brace on and off without assistance.  Furthermore, the Board finds that the Veteran's service connected disabilities result in physical and mental incapacity which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  In particular, the Veteran's severe orthopaedic disabilities place him at a high risk of falls.   

Accordingly, entitlement to special monthly compensation based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(1) is granted prior to May 20, 2008.  The effective date of this award, prior to May 20, 2008, is to be determined by the RO.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to a disability rating of 100 percent for service connected PTSD is granted.  

Entitlement to special monthly compensation based on need for aid or attendance prior to May 20, 2008 is granted.  


REMAND

The Veteran is seeking entitlement to service connection for hypertension, entitlement to a disability rating in excess of 20 percent for service connected diabetes mellitus, and entitlement to an effective date earlier than May 20, 2008 for a grant of entitlement to service connection for loss of use of the bilateral lower extremities.  

Hypertension

The Veteran is seeking entitlement to service connection for hypertension, which the Veteran has argued was either caused or aggravated by his service connected diabetes mellitus.

In August 2008, a VA examiner concluded that the Veteran's hypertension was not caused by the Veteran's diabetes mellitus because the Veteran's hypertension had onset many years before his diabetes mellitus.  The examiner also opined that the Veteran's hypertension was not aggravated by his diabetes mellitus.  Unfortunately, the examiner offered no explanation for this opinion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, it does not appear that the examiner or the RO considered evidence of high blood pressure during the Veteran's active military service.  The Veteran's blood pressure was 136/82 at the time of his enlistment.  However, during a period of hospitalization beginning in February 1969, his blood pressure was significantly higher, with readings as high as 154/108 and 160/88.  No separation examination is available, so it is unclear whether this increase in blood pressure was temporary or evidence that the Veteran's hypertension had onset during the Veteran's active military service.  

On remand, the Veteran's claims file should be referred to an internal medicine provider who should review the Veteran's claims folder and offer an opinion whether it is at least as likely as not that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service, including by his service connected disabilities such as diabetes mellitus.  

Diabetes Mellitus

The Veteran is also seeking an increased disability rating for his service connected diabetes mellitus, which is currently assigned a 20 percent disability rating under Diagnostic Code 7913.

Under Diagnostic Code 7913, the criteria for the next higher rating, 40 percent, are requires insulin, restricted diet, and regulation of activities.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)). 

In August 2008, a VA examiner stated that the Veteran was not restricted in his ability to perform strenuous activities because of his diabetes mellitus.  However, in an addendum to a September 2009 VA Cardiology consultation, the physician treating the Veteran notes that the Veteran has "[diabetes mellitus] and severe arthritis that precludes any significant functional activity, therefore, CV symptoms may be masked."  It is unclear whether the phrase "precludes any significant functional activity" refers only to the Veteran's orthopaedic disabilities or also to the Veteran's diabetes mellitus.  Accordingly, on remand, the Veteran should be afforded another VA examination.  

The examiner is asked to opine whether the Veteran's service connected diabetes mellitus is severe enough that he must avoid strenuous occupational and recreational activities.

Earlier Effective Date

Finally, the Veteran is seeking entitlement to an effective date earlier than May 20, 2008 for the grant of entitlement to service connection for loss of use of the bilateral lower extremities.  

Unfortunately, it appears that the Veteran was never provided with notice of how to substantiate a claim for service connection for loss of use of the lower extremities nor was he provided with notice of how VA assigns effective dates in connection with this claim.

On remand, the Veteran should be provided with appropriate notice, after which the RO should readjudicate the claim.  

Beyond the above, the Veteran, in consultation with his representative, may wish to consider withdrawing one or all of the claims cited above in light of the Board's grant of two of his claims.  Until (or if) the Veteran does so, in writing, these issues must be fully addressed by the Board. 

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with notice of how to substantiate a claim for service connection for loss of use of the lower extremities, as well as notice of how VA assigns effective dates, after which they should re-adjudicate the Veteran's claim for entitlement to an effective date earlier than May 20, 2008 for a grant of entitlement to service connection for loss of use of the bilateral lower extremities.

2. The RO should schedule the Veteran for a VA examination of his hypertension by an internal medicine provider.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the Veteran's service connected disabilities such as diabetes mellitus and his other service connected disabilities. 

The VA examiner is also asked to render an opinion as to whether the Veteran's diabetes mellitus alone (without regard to any other service connected disability) requires the Veteran to avoid strenuous occupational and recreational activities.  

The examiner should explain the reasons for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


